DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's argument/remarks filed on June 8, 2022 in response to the Non-Final Office Action dated March 15, 2022.

Claims 1-7,11-19 and 23-25 (renumbered 1-19) are presented for prosecution and are allowed.

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of applying a machine learning model to detect potential failures in a continuous delivery pipeline and displaying a message containing the potential failure or a recommendation concerning the potential failure (see Herrin et al. 10565093), log file analysis in a continuous integration environment (see Salim 20200117587), analyzing data for a CI/CD system to identify anomalous tests related to the CI/CD system (see Brafman et al. 20190065357), detecting potential failures in completing a continuous delivery (CD) pipeline using machine learning (see Zhang et al. 20200218622), detecting software build errors using machine learning (Sobran et al. 20200117587), using machine learning to estimate a likelihood that committed code changes caused a build failure (see Swierc et al. teaches 20160034270), and a machine learning technique for predicting continuous integration failures (see Ni et al. “Poster: ACONA: Active Online Model Adaptation for Predicting Continuous Integration Build Failures”).
	However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “apply a machine learning model to the extracted software log data to generate a pipeline health check analysis report, wherein the pipeline health check analysis report includes an automatically generated prediction associated with future operation of the software continuous integration and/or deployment pipeline and the pipeline health check analysis report is used to automatically transmit a remote access Application Programming Interface ("API") console output to the software continuous integration and/or deployment pipeline...wherein the pipeline health check analysis report includes: a prediction of a level of stability of the software continuous integration and/or deployment pipeline; a percentage of software builds that have successively passed through the software continuous integration and/or deployment pipeline during a time period,2Application No.: 17/154,184 Amendment and Response to March 15, 2022, Non-Final Office Actiona prediction of a future type of failure of the software continuous integration and/or deployment pipeline; a number of test jobs associated with an application program; and information about multiple software continuous integration and/or deployment pipelines; and wherein the pipeline health check analysis report comprises an email message transmitted to at least one of: (i) a subject matter expert, (ii) a software development engineer in test, (iii) a software manager, (iv) a quality control member, (v) a quality assurance member, or (vi) any other stakeholder,” as recited in independent claim 1, with similar limitations recited in independent claims 14 and 18, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1, 14, and 18 are therefore allowed.  All remaining dependent claims are also allowed due to their respective dependence on allowable independent claims 1, 14, and 18.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/Thuy Dao/Primary Examiner, Art Unit 2192